Citation Nr: 0801397	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-29 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee injury.  

2.  Entitlement to service connection for a right foot 
injury.  

3.  Entitlement to service connection for a bone disability, 
claimed as hammertoes and deformity of the fingers of the 
left hand.  

4.  Entitlement to service connection for a left ankle 
disability.  

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for a psychiatric 
disorder, including secondary to service-connected bilateral 
defective hearing and/or tinnitus.  

7.  Entitlement to an initial evaluation in excess of 10 
percent from June 14, 2004, and in excess of 40 percent from 
September 2, 2005, for bilateral defective hearing.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1956 to 
February 1957, from April 1958 to January 1960, and from June 
1960 to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the RO 
which, in part, granted service connection for bilateral 
defective hearing and assigned a 10 percent evaluation; 
effective from June 14, 2004, the date of receipt of claim, 
and denied service connection for the remaining disabilities 
at issue on appeal.  In February 2007, a hearing was held at 
the RO before the undersigned member of the Board.  By rating 
action in February 2006, the RO assigned an increased rating 
to 40 percent for bilateral defective hearing; effective from 
September 2, 2005.  

The issues of service connection for a left ankle disability, 
a skin disorder, and a psychiatric disorder, including 
secondary to service-connected hearing loss and tinnitus, and 
higher initial evaluations for bilateral defective hearing 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims 
addressed in this decision have been obtained by VA.  

2.  The veteran is not shown to have a left knee, right foot, 
or a bone disorder, including hammertoes and deformity of the 
fingers of the left hand at present, nor is there any 
competent medical evidence that any claimed disability is 
related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a left knee disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).  

2.  The veteran does not have a right foot disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).  

3.  The veteran does not have a bone disability, including 
hammertoes or deformity of the fingers of the left hand due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims of service connection for left 
knee, right foot, and a bone disability, including hammertoes 
and deformity of the fingers of the left hand, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for left 
knee, right foot, and a bone disability, including hammertoes 
and deformity of the fingers of the left hand, any questions 
as to the appropriate disability ratings or the effective 
dates to be assigned are rendered moot, and no further notice 
is needed.  See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present, which was related to service; of 
what evidence was necessary to establish service connection, 
and why the current evidence was insufficient to award the 
benefits sought.  

The service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran also testified 
at a hearing before the undersigned member of the Board at 
the RO in February 2007.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, No. 2007-7130 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative had actual knowledge of the evidence that is 
required to be submitted in this case and, based on the 
veteran's contentions as well as the communications provided 
to the veteran and his representative by the VA, it is 
reasonable to expect that the veteran understood what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issues to be 
decided herein, the Board concludes an examination is not 
needed because there is no persuasive evidence of a current 
disability; evidence of an in-service disease or injury or a 
presumptive disease which would support incurrence or 
aggravation, or any indication that the claimed conditions 
are related to service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495; 38 C.F.R. 
§ 3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Left Knee, Right Foot & Bone Disabilities

In the instant case, the veteran testified that he injured 
his left knee and right foot when he jumped from a moving 
truck while serving in Okinawa in early 1960.  (T p. 22-23).  
He also testified that he was treated for hammertoes in 
service (T p. 13), and that he first noticed deformities in 
the fingers of his left hand shortly after he was discharged 
from service in 1964.  (T p. 11).  The veteran contends that 
he has had chronic problems ever since his discharge from 
service.  

The service medical records for the veteran's entire periods 
of service are silent for any complaints, treatment, 
abnormalities, or diagnosis referable to any left knee or 
right foot injuries, hammertoes, or any deformities of the 
fingers.  The service medical records showed that the veteran 
was treated on several occasions for various skin problems, 
including foot fungus and calluses on both feet, but there 
was no mention of any problems or diagnosis of hammertoes or 
any finger deformities.  The veteran's separation 
examinations in February 1957, January 1960, and June 1964 
showed no pertinent abnormalities referable to any left knee 
or right foot problems, hammertoes or any finger deformities.  
The veteran's feet, upper and lower extremities, and 
musculoskeletal systems were normal on all three separation 
examinations.  

While the veteran believes that he has left knee, right foot, 
and bone disabilities, including hammertoes and deformities 
of the fingers of the left hand which are related to service, 
he has not provided any competent evidence to substantiate 
that claim.  As indicated above, the service medical records 
do not show any evidence of the claimed injuries or any 
pertinent abnormalities in service, nor has the veteran 
provided any competent evidence of a current disability which 
is related to service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  

Inasmuch as there is no evidence of a left knee or right foot 
injury, or any bone disability, including hammertoes or 
deformities of the fingers of the left hand in service or at 
present, and no competent medical evidence relating any 
claimed disability to service, the Board finds no basis for a 
favorable disposition of the veteran's appeal.  Given the 
lack of competent medical evidence showing that the veteran 
has a disability at present, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the appeal is denied.  


ORDER

Service connection for a left knee disability is denied.  

Service connection for a right foot disability is denied.  

Service connection for a bone disability, including 
hammertoes and deformity of the fingers of the left hand, is 
denied.  


REMAND

Concerning the remaining issues on appeal, the Board finds 
that additional development must be accomplished prior to 
further consideration of the veteran's claims.  

The service medical records showed that the veteran was 
treated for a laceration wound on the dorsum of the left foot 
in August 1959.  Although the medical records indicated that 
the piano did not fall directly onto the veteran's lower 
extremity, the laceration wound was large enough to expose 
the extensor tendon and required 45 days of hospitalization 
to heal.  The service medical records also showed that the 
veteran was treated for various skin problems, including 
dermatitis, fungus of the feet, and a body rash on several 
occasions during service.  The veteran testified that he has 
had chronic left ankle and skin problems, including fungus 
infections involving his toes and fingers ever since his 
discharge from service.  

In order to establish service connection for the claimed 
disabilities, there must be (1) medical evidence of a current 
disability; (2) medical evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Part of VA's duty to assist under VCAA 
is to provide the veteran with an examination if, as in this 
case, there is competent evidence of a current disability, 
and the evidence indicates that the current disability may be 
related to an event in service.  38 C.F.R. § 3.159(c)(4) 
(2007).  

In this case, the veteran has never been afforded a VA 
examination to determine the nature and etiology of any 
claimed left ankle disability or skin disorder.  Therefore, 
one must be provided to him.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) [the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  

Concerning the issue of service connection for a psychiatric 
disorder, the veteran contends that his current psychiatric 
problems are related to his service-connected hearing loss 
and/or tinnitus.  (T p. 13).  In this regard, the Board notes 
that the issue of secondary service connection has never been 
adjudicated by the RO, nor has the veteran ever been afforded 
a VA psychiatric examination.  As the Board is not competent 
to render a medical opinion regarding the nature and etiology 
of any current psychiatric disorder, a VA examination is 
necessary.  

In adjudicating the claim of secondary service connection, 
the RO is advised that consideration of the veteran's claim 
should include the question of secondary service connection 
under the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  
Secondary service connection includes instances in which 
there is an additional increment of disability of a 
nonservice-connected disability due to aggravation by an 
established service-connected disability.  

Finally, the veteran testified that his hearing loss had 
significantly worsened since his last audiological 
examination and requested that his hearing be reevaluated.  
The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers who treated him for any 
problems with his left ankle, skin, 
hearing, or any psychiatric problems 
since his discharge from service.  After 
securing the necessary release, the AMC 
should attempt to obtain all records not 
already associated with the claims file.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the nature and, 
if feasible, etiology of any identified 
left ankle disability.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any identified left ankle disability 
had its onset in military service.  The 
examiner should note any residual scar on 
the left foot and whether it is painful 
or tender on objective demonstration; 
whether it limits function, or whether it 
is poorly nourished with repeated 
ulceration.  If no scarring can be 
identified, that should be so indicated. 
The clinical findings and reasons that 
form the basis of any opinion should be 
clearly set forth in the report.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and etiology of any identified 
skin disorder of the hands and feet.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any identified skin disorder had 
its onset in military service.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any identified 
psychiatric disorder.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any identified psychiatric disorder 
had its onset in service or is otherwise, 
proximately due to or the result of, or 
aggravated by the veteran's service-
connected hearing loss and/or tinnitus.  
If aggravated, the degree of aggravation 
should be quantified, if possible.  

The clinical findings and reasons that 
form the basis of the opinion should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to this matter, he should so 
state.  A complete rationale must be 
provided for all conclusions reached and 
opinions expressed.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

5.  The veteran should also be afforded a 
VA audiological evaluation to determine 
the current severity of his bilateral 
defective hearing.  All indicated tests 
and studies should be accomplished.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

7.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiners have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

8.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  This 
should include consideration of whether 
any identified psychiatric disorder is 
proximately due to or the result of, or 
aggravated by the service-connected 
bilateral defective hearing and/or 
tinnitus.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


